Exhibit 14.1 CODE OF ETHICS AND BUSINESS CONDUCT 1. CODE This Code of Ethics and Business Conduct ("Code") has been adopted by our Board of Directors to summarize the standards of business conduct that must guide our actions. This Code applies to all directors, officers, and employees of E-18 Corp and its subsidiaries and affiliated entities (the "Company"). The Company has issued this code to deter wrongdoing and to promote: · Honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; · Avoidance of conflicts of interest, including disclosure to an appropriate person of any material transaction or relationship that reasonably could be expected to give rise to such a conflict; · Accurate and timely disclosure in reports and documents that the Company files with, or submits to any Securities Exchange, the United States Securities and Exchange Commission and other securities commissions. ("Securities Commissions") and other governmental agencies, as well as in the Company's other public communications; · Compliance with applicable governmental laws, rules and regulations; · The prompt internal reporting of any violations of this Code to an appropriate person or person identified in the Code; and · Accountability for adherence to the Code. This Code of Business Conduct and Ethics provides guidance to you on your ethical and legal responsibilities. We expect all directors and employees worldwide to comply with the Code, and the Company is committed to taking prompt and consistent action against violations of the Code. Violation of the standards outlined in the Code may be grounds for disciplinary action up to and including termination of employment or other business relationship. Employees and directors who are aware of suspected misconduct, illegal activities, fraud, abuse of the Company's assets or violations of the standards outlined in the Code are responsible for reporting such matters. Because rapid changes in our industry and regulatory environment constantly pose new ethical and legal considerations, no set of guidelines should be considered to be the absolute last word under all circumstances. Although laws and customs will vary in the many different countries in which we operate, our basic ethical responsibilities are global. In some instances, there may be a conflict between the laws of countries that apply to the 2. BASIC OBLIGATIONS Under the Company's ethical standards, directors and employees share certain responsibilities. It is your responsibility to (i) become familiar with, and conduct Company business in compliance with, applicable laws, rules and regulations and this Code; (ii) treat all Company employees, customers and business partners in an honest and fair manner; (iii) avoid situations where your personal interests are, or appear to be, in conflict with the Company interests; and (iv) safeguard and properly use the Company's proprietary and confidential information, assets and resources, as well as those of the Company's customers and business partners. Certain of the Company's policies are complemented by specific responsibilities set forth in documents such as the Company Employee Handbook, the non-solicitation, non-competition and confidentiality agreement you signed with the Company, the Company's Insider Trading Policy and the Company's Disclosure Policy. Those polices should be separately consulted by the Company directors and employees and are not incorporated by reference into this Code of Business Conduct and Ethics. Please consult with Human Resources for copies of any polices that cannot be accessed through the Human Resources intranet. 3.
